Citation Nr: 0313230	
Decision Date: 06/18/03    Archive Date: 06/24/03

DOCKET NO.  01-01 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from April 1984 to July 
1992.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The veteran's claim for service connection for post-traumatic 
stress disorder was remanded by the Board in September 2001 
in order that the RO could issue a statement of the case 
concerning that issue.  See Manlincon v. West, 12 Vet. App. 
238 (1999).  The RO issued a supplemental statement of the 
case concerning entitlement to service connection for post-
traumatic stress disorder on March 20, 2003.  On May 5, 2003, 
within 60 days of the issuance of the supplemental statement 
of the case, the veteran's representative submitted a 
statement in lieu of a VA Form 646 indicating that the 
veteran wished to appeal the denial of his PTSD claim.  
Accordingly, the veteran's claim is now properly before the 
Board.  See 38 C.F.R. §§ 20.202, 20.301, 20.302 (2002).  


FINDING OF FACT

There is no competent medical evidence indicating that the 
veteran currently has post-traumatic stress disorder.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by the veteran's active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.304(f) 
(2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
This law eliminated the former statutory requirement that 
claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 
1991).  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, as well as 
the claimant's and VA respective development 
responsibilities.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  Regulations implementing 
the VCAA have been enacted.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) [codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)].

The November 1999 rating action, a March 2001 letter, and the 
March 2003 supplemental statement of the case informed the 
veteran of the information and evidence needed to support his 
claim, the applicable law, and the development 
responsibilities and activities of the VA and the veteran.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Hence, 
the VA's notification requirements have been met, and the VA 
has no outstanding duty to inform.  

The veteran's service medical records have been obtained.  
Post-service private medical records have also been obtained.  
The veteran has been provided several VA examinations.  The 
RO wrote to the veteran in May 2002 requesting that the 
veteran provide the names and address of all providers who 
had treated him for post-traumatic stress disorder.  This 
letter also requested that the veteran provide a description 
of the specific traumatic incidents which produced the stress 
that resulted in the claimed post-traumatic stress disorder.  
The veteran failed to respond to these requests.  VA's duty 
to assist veterans in the development of their claims is not 
a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  A veteran cannot remain passive when he has 
information vital to his claim.  Id.  The Board is unaware of 
any additional relevant evidence that is obtainable.  The 
Board concludes that all reasonable efforts have been made by 
VA to obtain evidence necessary to substantiate the veteran's 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  The VA has 
satisfied its obligation to notify and assist the veteran in 
this case.  Further development and further expending of VA 
resources is not warranted.  Taking these factors into 
consideration, there is no prejudice to the veteran in 
proceeding to consider the matter before the Board.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service connection has been established for major depressive 
disorder.  The veteran claims that he has post-traumatic 
stress disorder due to service, but he has not alleged any 
traumatic incidents in service.

Service medical records reveal no complaints or findings of 
psychiatric abnormality on enlistment examination in June 
1983.  In January 1992, the veteran underwent a mental status 
examination due to deteriorating duty performance and marital 
problems.  He complained of nervousness, restlessness, 
insecurity, fearfulness, confusion, indecisiveness, self-
doubt, guilt, loneliness, a need to withdraw, feeling 
inferior, difficulty making friends, being shy, and sadness.  
He reported stressors of his wife's depression with recent 
psychiatric hospitalization, cerebral palsy and blindness, 
denial of a security clearance, financial problems and sexual 
difficulty with his spouse.  On mental status examination, he 
was dysthymic with a constricted range.  He had very low 
self-esteem, poor judgment and mediocre insight.  He had 
little eye contact.  The reported diagnoses included 
adjustment disorder with mixed emotional features (i.e. 
depression and anxiety).  The examiner noted the veteran was 
essentially an individual with very limited coping skills who 
was being pressed by two profound stressors, his wife's 
emotional problems and his inability to maintain his duty 
performance while helping his wife and children.  It was 
recommended that his Commander consider administrative action 
to discharge the veteran from military service.  In May 1992, 
the veteran was diagnosed with acute stress reaction.  On 
examination for separation from service later in May 1992, 
the veteran complained of depression or excessive worry.  
Psychiatric examination was noted as normal.

Private medical records dated from August 1994 show treatment 
for psychiatric disability, primarily major depression.

The veteran underwent a VA psychiatric examination in July 
1999 and a VA psychological examination in November 2000.  
These examinations reports reveal that the veteran 
experienced major depression.

A thorough review of all the medical evidence of record, both 
VA and private, fails to reveal that the veteran has ever 
received a diagnosis of post-traumatic stress disorder.

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2002).  Service connection may also be 
granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between the current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

In this case the veteran clearly experiences major depression 
and he has service connection in effect for that disability.  
However, there is no medical evidence whatsoever indicating 
that the veteran currently experiences post-traumatic stress 
disorder.  In the absence of a medical diagnosis of post-
traumatic stress disorder, the veteran does not meet the 
required criteria for entitlement to service connection for 
post-traumatic stress disorder.  Id.  Accordingly, the 
preponderance of the evidence is against entitlement to 
service connection for post-traumatic stress disorder.


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.


	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

